DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021, 08/16/2021, and 06/08/022 are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“33” as seen in Fig. 1
“61” as seen in Fig. 1
“226a” as seen in Figs. 6 and 7
“221d” as seen in Fig. 6
“427” as seen in Fig. 9
“621c” as seen in Fig. 11A
“623” as seen in Figs. 11A and 11B
“721” as seen in Fig. 12
“823” as seen in Fig. 13B.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character "436" as seen in [00123] and "426" as seen in Fig. 9 have both been used to designate second filling groove.  
reference character “636” as seen in [00137] and “626” as seen in Fig. 11B have both been used to designate second filling groove.
The drawings are objected to because in Fig. 6, “224” should be “223”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “221” in Fig. 4 has been used to designate both “space” in [0088] and “body” in [0098].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0062] in the second to last line, “real wall” should read “rear wall” (this occurs again in [0063])
Appropriate correction is required.
Claim Objections
Claim 9 objected to because of the following informalities:  
“read end” should say “rear end”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 20130118213 A1, hereinafter “Jun”) in view of Matsuoka et (WO 2020203293 A1, hereinafter “Matsuoka”).
Regarding claim 1, Jun teaches a washing machine (“This specification relates to a washing machine”, [0001]) comprising: 

    PNG
    media_image1.png
    580
    442
    media_image1.png
    Greyscale

a cabinet (Fig. 1, 10); 
a tub (Fig. 1, 40) inside the cabinet; 
a drum (Fig. 1, 50) configured to be rotatable inside the tub (“An accommodation space formed within the cabinet 10 is shown having a cylindrical tub 40 for storing washing water, and a main drum 50 and a sub drum 60 both rotatably installed inside the tub 40 and receiving the laundry therein”, [0319]); and 
a motor (Fig. 1, 70) including a stator (“A washing machine includes a driving motor having a stator”, [abstract]) on a rear wall of the tub, and 
a rotor configured to rotate by electromagnetically interacting with the stator (“A washing machine includes a driving motor having a stator, an outer rotor connected to the inner shaft and rotatable outside the stator, and an inner rotor connected to the outer shaft and rotatable inside the stator”, [abstract]), 

    PNG
    media_image2.png
    451
    448
    media_image2.png
    Greyscale

the rotor including a plurality of rotor cores (Fig. 18, 1100) and a plurality of magnets (Fig. 18, M) arranged alternately and radially with the plurality of rotor cores, 

    PNG
    media_image3.png
    439
    352
    media_image3.png
    Greyscale

each of the rotor cores having a body (Fig. 27, 1100) including: a tooth (Fig. 27, 1110) in a front part of the body, 
a first groove in an upper part of the body (Fig. 27, 1130) 
a second groove in a lower part of the body (recess 1130 extends all the way through the body as seen in Fig. 26, so the second groove is the bottom part of recess 1130).
 Jun does not teach a partition separating the first groove from the second groove.

    PNG
    media_image4.png
    400
    459
    media_image4.png
    Greyscale

Matsuoka teaches a rotor core for an electric motor with a first and second groove (Fig. 3, 341) separated by a partition (Fig. 3, 344).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Jun to include the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves 341 (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Regarding claim 2, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun does not teach wherein a thickness of the partition extending in a longitudinal direction of the body, is different from depths of the first and second grooves.
Matsuoka further teaches wherein a thickness of the partition (Fig. 3, 344) extending in a longitudinal direction of the body, is different from depths of the first and second grooves (Fig. 3, 341).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Jun to include the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves 341 (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Regarding claim 5, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun does not teach wherein the first and second grooves are symmetrical with each other.
Matsuoka further teaches wherein the first and second grooves (Fig. 3, 341) are symmetrical with each other.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Jun to include the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves 341 (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Regarding claim 9, Jun in view of Matsuoka teaches the washing machine of claim 5.
Jun further teaches wherein the front end and the read end of the first and second grooves are asymmetric (Fig. 27 bottom of 1131 and top of 1132 are asymmetric).
Regarding claim 10, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun further teaches wherein the first groove (Fig. 27, 1130) or the second groove is connected to a slit (Fig. 27, 1131 opens up into a slit) on a rear end of the body.
Regarding claim 11, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun teaches further comprising: a penetration hole (Fig. 27, 1150) extending from the upper part to the lower part of the body.
	Regarding claim 12, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun teaches further comprising: a third groove in the upper part of the body (Fig. 27, 1160); and a fourth groove in the lower part of the body (Fig. 27, 1160 extends all the way through the rotor core, so the lower part has a symmetrical groove 1160). 
Jun does not teach another partition in the body between the third groove and the fourth groove.
Matsuoka teaches a rotor core for an electric motor with two grooves (Fig. 3, 341) separated by a partition (Fig. 3, 344).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Jun to include the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
	Regarding claim 13, Jun in view of Matsuoka teaches the washing machine of claim 12.
Jun does not teach wherein the third and fourth grooves are symmetrical.
Matsuoka further teaches wherein the third and fourth grooves are symmetrical (Fig. 3, the grooves 341 of Matsuoka are symmetrical).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Jun to include the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Regarding claim 14, Jun in view of Matsuoka teaches the washing machine of claim 12.
Jun further teaches wherein each of the third groove and the fourth groove is connected to a corresponding one of injection-molding material introducing holes on a side surface of the body (Fig. 27, both upper and lower part of 1160 are connected to resin introducing hole 1150) (“The rotor teeth 1100 consists of a teeth extension portion 1110 extending from a side end of an outer circumference of the rotor teeth in a circumferential direction, a cut recess 1150 cut in a concaved manner from the outer circumference of the rotor teeth toward the center of the rotor shaft, and an insertion recess 1130 cut in a concaved manner in a radial direction from an inner circumference of the rotor teeth, and configured to insert an injection-molding material of the bushing thereinto”, [0388]).
Jun does not teach where the injection molding material is resin. 
Matsouka further teaches using resin as an injection molding material (“The insulating member 33 is formed integrally with the outer core 32 and the inner core 34 by insert molding in which resin is filled between the outer core 32 and the inner core 34”, [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Jun in view of Matsuoka so that the injecting molding material was resin as taught by Matsuoka. 
Using resin as an injection molding material is an example of combining the known technique of injection molding, with the known injection molding material of resin with the predictable result of the resin being used to bind pieces together (see MPEP 2141 III(A)). 
Regarding claim 15, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun further teaches wherein the rotor includes a frame having an inner circumferential surface to which the plurality of magnets and the plurality of rotor cores are fixed (“As shown in FIG. 28, the cut recess 1150 and the cut opening 1160 of the rotor teeth 1100 are filled with an injection-molding material 2043 of the bushing 2040. This may prevent separation of the rotor teeth 1100 from the rotor core, and may reduce cogging torque as aforementioned. As shown in FIGS. 27 and 28, since a space between the teeth extension portion 1110 of the rotor teeth 1100 and the permanent magnet (M) is filled with the injection-molding material 2043 of the bushing 2040, the rotor teeth 1100 and the permanent magnet (M) are integrally fixed to each other. This may prevent separation of the rotor teeth 1100 from the rotor core due to a centrifugal force”, [0397]) (in other words, material is injected into 2043 to form a frame to secure the core and magnets together)

    PNG
    media_image5.png
    325
    296
    media_image5.png
    Greyscale

and the frame is integrally formed with a serration (Fig. 51, serration on 83 corresponding to 82) to which the plurality of magnets, the plurality of rotor cores, and a driving axis (Fig. 51, 82) are coupled (Fig. 51 shows inner rotor 73 which can also be seen in Fig. 1, and Fig. 18 corresponds to one possible embodiment of this general rotor 73). 

    PNG
    media_image6.png
    497
    376
    media_image6.png
    Greyscale


	Regarding claim 16, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun further teaches wherein the frame includes a part extending into the first groove or the second groove of each of the plurality of rotor cores (Fig. 27, define 1160 as the first and second groove and 1130 as the third and fourth grooves, then the outer frame extends into the first and second grooves 1160).  
Regarding claim 18, Jun teaches a motor comprising: 
a stator (“A washing machine includes a driving motor having a stator”, [abstract]); and 
a rotor configured to rotate by electromagnetically interacting with the stator (“A washing machine includes a driving motor having a stator, an outer rotor connected to the inner shaft and rotatable outside the stator, and an inner rotor connected to the outer shaft and rotatable inside the stator”, [abstract]), 
the rotor including: a plurality of rotor cores (Fig. 18, 1100) and a plurality of magnets (Fig. 18, M) arranged alternately and radially with the plurality of rotor cores; 
a serration (Fig. 51, 83 corresponds to serration of 82) configured to be coupled to a driving axis (Fig. 51, 82); and 
a circular frame injection molded with the plurality of rotor cores, the plurality of magnets, and the serration (“As shown in FIG. 28, the cut recess 1150 and the cut opening 1160 of the rotor teeth 1100 are filled with an injection-molding material 2043 of the bushing 2040. This may prevent separation of the rotor teeth 1100 from the rotor core, and may reduce cogging torque as aforementioned. As shown in FIGS. 27 and 28, since a space between the teeth extension portion 1110 of the rotor teeth 1100 and the permanent magnet (M) is filled with the injection-molding material 2043 of the bushing 2040, the rotor teeth 1100 and the permanent magnet (M) are integrally fixed to each other. This may prevent separation of the rotor teeth 1100 from the rotor core due to a centrifugal force”, [0397]) (in other words, material is injected into 2043 to form a frame to secure the core and magnets together), 
each of the plurality of rotor cores including a body having: a first groove (Fig. 27, 1160) and a second groove (Fig. 27, 1160 extends to bottom of the tooth) in an upper part and a lower part of the body, respectively, to which a material is introduced during injection molding (see quote above).
Jun does not teach resin being the material introduced during injection molding or a partition between the first and second grooves.
Matsuoka further teaches using resin as an injection molding material (“The insulating member 33 is formed integrally with the outer core 32 and the inner core 34 by insert molding in which resin is filled between the outer core 32 and the inner core 34”, [0040]) and a partition (Fig. 3, 344) between two grooves (Fig. 3, 341).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Jun in view of Matsuoka so that the injecting molding material was resin and a partition was included between the grooves as taught by Matsuoka. 
Using resin as an injection molding material is an example of combining the known technique of injection molding, with the known injection molding material of resin with the predictable result of the resin being used to bind pieces together (see MPEP 2141 III(A)) and the partition would have the advantage of providing greater mechanical support to parts formed in grooves 341 (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Regarding claim 19, Jun in view of Matsuoka teaches the motor of claim 18.
Jun does not teach wherein a thickness of the partition in a longitudinal direction of the body is different from depths of the first and second grooves.
Matsuoka further teaches wherein a thickness of the partition (Fig. 3, 344) extending in a longitudinal direction of the body, is different from depths of the first and second grooves (Fig. 3, 341).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Jun to include the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves 341 (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Regarding claim 20, Jun in view of Matsuoka teaches the motor of claim 18.
Jun teaches further comprising: a third groove in the upper part of the body (Fig. 27, 1130); a fourth groove (Fig. 27, 1130 extends all the way through the body, so it is also at the bottom) in the lower part of the body.
Jun does not teach another partition between the third groove and the fourth groove.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor cores of Jun in view of Matsuoka so the third and fourth grooves included the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Matsuoka and Tanaka et al. (US 20190148995 A1, hereinafter “Tanaka”).
Regarding claim 3, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun does not teach wherein the body includes a plurality of partitions spaced at intervals.
Tanaka teaches a rotor tooth for an electric motor wherein the body includes a plurality of partitions (Fig. 9, 31) spaced at intervals.

    PNG
    media_image7.png
    361
    407
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor cores of Jun in view of Matsuoka so that the grooves included a plurality of partitions as taught by Tanaka. 
	This would have the advantage of helping to keep the partitions thinner which increases motor performance by avoiding magnetic leakage (“When the thickness of each of the connecting portions 31 is large, the leakage magnetic flux is increased, which results in reduction in torque”, [0052]). 
	Regarding claim 4, Jun in view of Matsuoka and Tanaka teaches the washing machine of claim 3.
Jun teaches further comprising material introducing spaces opened toward a front part of the body (Fig. 27, 1150) (“The rotor teeth 1100 consists of a teeth extension portion 1110 extending from a side end of an outer circumference of the rotor teeth in a circumferential direction, a cut recess 1150 cut in a concaved manner from the outer circumference of the rotor teeth toward the center of the rotor shaft, and an insertion recess 1130 cut in a concaved manner in a radial direction from an inner circumference of the rotor teeth, and configured to insert an injection-molding material of the bushing thereinto”, [0388]).
Jun does not teach where the injection molding material is resin. 
Matsuoka further teaches using resin as an injection molding material (“The insulating member 33 is formed integrally with the outer core 32 and the inner core 34 by insert molding in which resin is filled between the outer core 32 and the inner core 34”, [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Jun in view of Matsuoka and Tanaka so that the injecting molding material was resin as taught by Matsuoka. 
Using resin as an injection molding material is an example of combining the known technique of injection molding, with the known injection molding material of resin with the predictable result of the resin being used to bind pieces together (see MPEP 2141 III(A)). 
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Matsuoka and Lee et al. (US 20170070107 A1, hereinafter “Lee”).
Regarding claim 6, Jun in view of Matsuoka teaches the washing machine of claim 5.
Jun does not teach wherein each of the first and second grooves has a front end and rear end which are symmetrical.

    PNG
    media_image8.png
    547
    297
    media_image8.png
    Greyscale

Lee teaches a rotor core piece for an electric motor wherein the groove (Fig. 4, 536) has a front end and rear end which are symmetrical.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Jun in view of Matsuoka so that the first and second grooves had the symmetrical shape taught by Lee.
This would have the benefit of allowing a pin to be placed in the grooves for extra mechanical support (“To this end, the depression 535 may include a fixing hole 536, into which a fixing pin 660 (see FIG. 5) for fixing each rotor core 500 in the mold during injection molding is inserted”, [0151]).
	Regarding claim 7, Jun in view of Matsuoka and Lee teaches the washing machine of claim 6.
Jun does not teach wherein the first and second grooves have center portions which are different from widths of the front end and the rear end.
Lee further teaches wherein the first and second grooves have center portions which are different from widths of the front end and the rear end (see modified figure below).

    PNG
    media_image9.png
    547
    299
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Jun in view of Matsuoka so that the first and second grooves had the symmetrical shape taught by Lee.
This would have the benefit of allowing a pin to be placed in the grooves for extra mechanical support (“To this end, the depression 535 may include a fixing hole 536, into which a fixing pin 660 (see FIG. 5) for fixing each rotor core 500 in the mold during injection molding is inserted”, [0151]).

Regarding claim 8, Jun in view of Matsuoka and Lee teaches the washing machine of claim 6.
Jun further does not teach wherein the first and second grooves have widths which are the same in the longitudinal direction.
Matsuoka further teaches wherein the first and second grooves (Fig. 3, 341) have widths which are the same in the longitudinal direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Jun to include the partition taught by Matsuoka.
This would have the advantage of providing greater mechanical support to parts formed in grooves 341 (“A partition wall 323 (retaining portion) is formed between the outer peripheral side core 32 and the inner peripheral side core 34 because a partition wall 344 (retaining portion) is formed between the outer peripheral side recessed portions 341 adjacent in the axial direction. It is possible to prevent the insulating member 33 from coming off”, [0044]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Matsuoka and Jun et al. (US 20090108693 A1, hereinafter “Jun ‘693”).
Regarding claim 17, Jun in view of Matsuoka teaches the washing machine of claim 1.
Jun further teaches wherein the stator includes a stator core (Fig. 18, 2000) having a plurality of teeth on an outer circumference, and a coil wound around the plurality of teeth (“The stator of the driving motor includes stator teeth, and stator slots, which are fixedly-installed as a coil wound on the stator teeth”, [0011]). 
Jun does not teach where the coils are aluminum.
Jun ‘693 teaches a stator for an electric motor in a washing machine where the coils are made of aluminum (“Disclosed is a motor which includes a stator including a plurality of aluminum coils and a rotor”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Jun in view of Matsuoka to have the coils made of aluminum as taught by Jun ‘693.
This would have the advantage of making a lighter motor (“Due to their difference in resistivities, for an aluminum coil to conduct the same amount of current as a copper coil, the volume of the aluminum coil must be greater than the volume of the copper coil. However, since the density of copper is approximately 8.92 g/cm.sup.3, and the density of aluminum is approximately 2.70 g/cm.sup.3, the mass of the aluminum coil will be less than the mass of the copper coil. Accordingly, using aluminum coils in place of copper coils results in a lighter motor”, [0032]). 
Allowable Subject Matter
Claim 14 would overcome the current rejection if the claim was amended to further specify that a “side surface of the body” required a side facing the magnets. Support for this can be seen by hole 227a and 228a in Fig. 6 of the Applicant’s disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834